Citation Nr: 1444044	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-45 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the left femur (left leg disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit sought on appeal.

The Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) in July 2014.  He did not appear for the hearing, nor did he request that it be rescheduled.  As such, his hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the Veteran's claim must be remanded for additional development.  

The Veteran's most recent VA examination of the left leg was conducted in January 2009.  Since that time, he reported a worsening of symptoms.  He was scheduled for a VA examination in February 2013.  When he appeared for his examination, he was turned away because he was an employee of the VAMC.  It appears that the Veteran was scheduled for a QTC/fee-basis examination in March 2014.  In the QTC invoice, it noted that the Veteran failed to appear.  Although the April 2014 Supplemental Statement of the Case (SSOC) references a February 2014 QTC examination notice sent to the Veteran, there is no evidence of record showing that the Veteran was actually notified of the March 2014 QTC examination.  In other words, this February 2014 letter is not of record.  

Nevertheless, the Board finds that due to the Veteran's reports of worsening symptoms, the fact that the most recent VA examination was performed in 2009, and the apparent failure to notify the Veteran of the March 2014 fee-basis examination, another attempt should be made to schedule the Veteran for a VA examination to determine the current severity of his left leg disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his residuals of his left femur fracture.  The claims file must be made available to and reviewed by the examiner along with any pertinent records located in electronic format. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, including a description of the functional effects of the disability.  A complete rationale for all opinions is required.

2.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and her representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



